
	

114 S1564 IS: Guaranteed Paid Vacation Act
U.S. Senate
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1564
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2015
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require that employers provide not less than 10 days of paid vacation time to eligible
			 employees, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Guaranteed Paid Vacation Act.
 2.DefinitionsIn this Act: (1)Eligible employeeThe term eligible employee means an employee who—
 (A)has been employed for not less than 1 year by the employer providing the paid vacation time under section 3; and
 (B)through such employment, has provided not less than 1,250 hours of service to such employer during the previous year.
 (2)EmployeeThe term employee means an individual who is— (A) (i)an employee, as defined in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)), who is not covered under subparagraph (E), including such an employee of the Library of Congress, except that a reference in such section to an employer shall be considered to be a reference to an employer who employs not less than 15 employees at any time during a calendar year and is described in clauses (i)(I) and (ii) of paragraph (3)(A); or
 (ii)an employee of the Government Accountability Office; (B)a State employee described in section 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16c(a));
 (C)a covered employee, as defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301), other than an applicant for employment;
 (D)a covered employee, as defined in section 411(c) of title 3, United States Code; or (E)a Federal officer or employee covered under subchapter V of chapter 63 of title 5, United States Code.
				(3)Employer
 (A)In generalThe term employer means a person who employs not less than 15 employees at any time during a calender year and is— (i) (I)a covered employer, as defined in subparagraph (B), who is not covered under subclause (V);
 (II)an entity employing a State employee described in section 304(a) of the Government Employee Rights Act of 1991;
 (III)an employing office, as defined in section 101 of the Congressional Accountability Act of 1995; (IV)an employing office, as defined in section 411(c) of title 3, United States Code; or
 (V)an employing agency covered under subchapter V of chapter 63 of title 5, United States Code; and (ii)is engaged in commerce (including government), or an industry or activity affecting commerce (including government), as defined in subparagraph (B)(iii).
					(B)Covered employer
 (i)In generalIn subparagraph (A)(i)(I), the term covered employer— (I)means any person engaged in commerce or in any industry or activity affecting commerce;
 (II)includes— (aa)any person who acts, directly or indirectly, in the interest of an employer to any of the employees of such employer; and
 (bb)any successor in interest of an employer; (III)includes any public agency, as defined in section 3(x) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(x)); and
 (IV)includes the Government Accountability Office and the Library of Congress. (ii)Public agencyFor purposes of clause (i)(III), a public agency shall be considered to be a person engaged in commerce or in an industry or activity affecting commerce.
 (iii)DefinitionsFor purposes of this subparagraph: (I)CommerceThe terms commerce and industry or activity affecting commerce mean any activity, business, or industry in commerce or in which a labor dispute would hinder or obstruct commerce or the free flow of commerce, and include commerce and any industry affecting commerce, as defined in paragraphs (1) and (3) of section 501 of the Labor Management Relations Act, 1947 (29 U.S.C. 142 (1) and (3)).
 (II)EmployeeThe term employee has the same meaning given such term in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)).
 (III)PersonThe term person has the same meaning given such term in section 3(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(a)).
 (C)PredecessorsAny reference in this paragraph to an employer shall include a reference to any predecessor of such employer.
 (4)Paid vacation timeThe term paid vacation time means an increment of compensated leave to which an eligible employee is entitled under section 3 to use during an absence from employment, in accordance with the provisions of such section. For purposes of this paragraph and section 3, any sick leave, family leave, or leave otherwise required by law (other than this Act) shall not be treated as or counted towards leave to which an eligible employee is entitled under section 3.
 (5)SecretaryThe term Secretary means the Secretary of Labor. 3.Guaranteed paid vacation time (a)In generalBeginning 1 year after the date of enactment of this Act, an eligible employee of an employer shall be entitled to not less than 10 days of paid vacation time during each 12-month period to be used on consecutive or nonconsecutive days.
 (b)Limitation on carryoverAny paid vacation time that is not used during the applicable 12-month period shall not carry over to a subsequent 12-month period.
 (c)Written noticeNot later than 15 days prior to the date on which an eligible employee is to begin to use any paid vacation time, the eligible employee shall provide the employer with written notice of the intention to use such paid vacation time, including an indication of the dates on which such paid vacation time are to begin and end.
			(d)Compensation
				(1)Rate of compensation
 (A)In generalSubject to subparagraph (B), an eligible employee using paid vacation time shall be compensated at the rate at which such eligible employee would be compensated if not using paid vacation time.
 (B)Tipped employeesAn eligible employee who is a tipped employee using paid vacation time shall be compensated at the rate in effect under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)).
					(2)Employment benefits
 (A)In generalAny employment benefits offered to an eligible employee, when such eligible employee is not using paid vacation time, shall continue to be offered to such eligible employee when such eligible employee is using paid vacation time. Such continued employment benefits shall be offered at the same level and under the same conditions as employment benefits offered to such eligible employee when such eligible employee is not using paid vacation time.
 (B)Cost contributionsIf the employer requires an eligible employee to contribute to the cost of the benefits described in subparagraph (A), the employer may require that such eligible employee contribute to such cost during the use of paid vacation time at the same rate as the rate at which such eligible employee would otherwise be required to contribute if not using paid vacation time.
 (C)Restoration to positionAny eligible employee who uses paid vacation time shall be entitled, on return from using such paid vacation time, to be restored by the employer to the position of employment held by such eligible employee when such paid vacation time commenced.
 (e)Employers with existing policiesAny employer with a paid leave policy who provides an amount of paid leave that is sufficient to meet the requirements of this section and that may be used under the same conditions as the conditions described in this section shall not be required to provide an eligible employee with additional paid vacation time under this section.
			(f)Enforcement
				(1)Employees covered by the Fair Labor Standards Act of 1938 and other employees
 (A)DefinitionIn this paragraph— (i)the term eligible employee means an eligible employee who is an employee described in subparagraph (A) or (B) of section 2(2); and
 (ii)the term employer means an employer who employs not less than 15 employees at any time during a calendar year and is described in subclause (I) or (II) of section 2(3)(A)(i).
 (B)Secretary of LaborWith respect to an eligible employee and an employer and notwithstanding section 13 of the Fair Labor Standards Act of 1938 (29 U.S.C. 213), the Secretary shall receive, investigate, attempt to resolve, and enforce a complaint of a violation of this Act in the same manner that the Secretary receives, investigates, attempts to resolve, and enforces a complaint of a violation of section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207). An employer's liability for a violation under this Act shall be, as the case may be—
 (i)the amount of unpaid vacation time owed to such employee under this section, and an additional equal amount as liquidated damages; or
 (ii)compensation in accordance with subsection (d) for any uncompensated unpaid vacation time used by the eligible employee, and an additional equal amount as liquidated damages.
 (C)Government Accountability OfficeNotwithstanding any other provision of this paragraph, in the case of the Government Accountability Office and the Library of Congress, the authority of the Secretary under this paragraph shall be exercised respectively by the Comptroller General of the United States and the Librarian of Congress.
 (2)Employees covered by Congressional Accountability Act of 1995The powers, remedies, and procedures provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or any person, alleging a violation of section 202(a)(1) of that Act (2 U.S.C. 1312(a)(1)) shall be the powers, remedies, and procedures this Act provides to that Board, or any person, alleging an unlawful employment practice in violation of this Act against an eligible employee who is an employee described in section 2(2)(C).
 (3)Employees covered by chapter 5 of title 3, United States CodeThe powers, remedies, and procedures provided in chapter 5 of title 3, United States Code, to the President, the Merit Systems Protection Board, or any person, alleging a violation of section 412(a)(1) of that title, shall be the powers, remedies, and procedures this Act provides to the President, that Board, or any person, respectively, alleging an unlawful employment practice in violation of this Act against an eligible employee who is an employee described in section 2(2)(D).
 (4)Employees covered by chapter 63 of title 5, United States CodeThe powers, remedies, and procedures provided in title 5, United States Code, to an employing agency, provided in chapter 12 of that title to the Merit Systems Protection Board, or provided in that title to any person, alleging a violation of chapter 63 of that title, shall be the powers, remedies, and procedures this Act provides to that agency, that Board, or any person, respectively, alleging an unlawful employment practice in violation of this Act against an eligible employee who is an employee described in section 2(2)(E).
				4.Public awareness campaign by the Department of Labor
 (a)In generalThe Secretary is authorized to conduct a public awareness campaign, through the Internet and other media, to inform the public of an eligible employee's entitlement to paid vacation time under this Act.
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out subsection (a).  